Citation Nr: 9913853	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  95-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) with degenerative joint disease (DJD) at L5-S1 
and spondylosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 17, 1945, to 
August 15, 1945, in the merchant marines.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for asbestosis and DDD with 
DJD of L5-S1 and spondylosis.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on this 
claim was held in Atlanta, Georgia, on December 9, 1998, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran has been currently diagnosed with asbestosis 
and DDD with DJD of L5-S1 and spondylosis.

2.  There is no competent evidence of record relating the 
veteran's asbestosis and DDD with DJD of L5-S1 and 
spondylosis to his period of active service.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
asbestosis and DDD with DJD of L5-S1 and spondylosis are not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  His 28 days of 
active service were in the merchant marines on a cargo 
vessel, so this provision does not apply to him.

For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for 
asbestosis and DDD with DJD of L5-S1 and spondylosis are not 
well grounded.  Although the RO did not specifically state 
that it denied the appellant's claims on the basis that they 
were not well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)) (hereinafter 
"Court") finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).  The 
Board, therefore, concludes that denying the appeal on these 
issues because the claims are not well grounded is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

1.  Entitlement to service connection for asbestosis.

The Court has pointed out that although there are no 
statutory or regulatory provisions specifically addressing 
the matter of service connection for asbestosis, the VA has 
issued a circular which provides guidelines for developing 
such claims.  McGinty v. Brown, 4 Vet. App. 428 (1993).  
Further, the Court has indicated that in the absence of any 
statutory or regulatory guidance, these administrative 
guidelines must be followed.  Ashford v. Brown, 10 Vet. App. 
120 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993).  The 
guidelines, which are now contained in VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI,  7.21 (Jan. 31, 1997) (hereinafter 
"MANUAL"), require that the RO "determine whether or not 
military records demonstrate evidence of asbestos exposure in 
service." MANUAL,  7.21(d)(1).  In addition, whether or not 
there is pre-service and/or post-service evidence of asbestos 
exposure must be ascertained, and a "determination must then 
be made as to the relationship between asbestos exposure and 
the claimed diseases, keeping in mind the latency and 
exposure information noted above," as well as the doctrine 
of reasonable doubt.  Id.  

In the present case, the veteran's DD 214 shows that he 
served on active duty in the merchant marines from July 17, 
1945 until August 15, 1945 aboard the vessel SINNET.  His 
occupation is identified as "OS" which the veteran has 
testified as being "ordinary seaman."  The veteran has also 
testified that he was in the merchant marines for at least a 
year after August 15, 1945.  However, current VA regulations 
do not recognize merchant marine service after August 15, 
1945, as active service for compensation purposes.  38 C.F.R. 
§ 3.7(x)(15) (1998).  Accordingly, despite the veteran's 
additional service as a merchant marine, for purposes of his 
claim for benefits, his only recognized service is his 28 
days identified above.

Attempts to obtain the veteran's service records from either 
the United States Coast Guard or the Director of Public 
Health Service Data Center were unsuccessful, and no 
documentary evidence beyond his DD 214, regarding the 
veteran's specific service are of record.  The veteran 
submitted evidence from the United States Department of 
Transportation Maritime Division stating that the SINNET was 
a United States flagged cargo vessel built by J.A. Jones 
Construction Company of Brunswick, Georgia, and completed on 
July 17, 1945.  It was operated during World War Two from 
July 17, 1945, to July 23, 1946.  Accompanying this statement 
the veteran submitted excerpts from depositions of persons 
who worked at the J.A. Jones Shipyard in Brunswick, Georgia, 
(formerly the Brunswick Shipyard) during the period when the 
SINNET was built.  One of the deposed, R. Campbell, testified 
that at that time asbestos products were used in the 
insulation and other parts of the ships built at the yard.  

The veteran supplemented this evidence with his own 
statements and testimony asserting that during his time 
aboard the SINNET his job duties included sweeping up, 
repairing piping covered with insulation, and chipping paint.  
He also stated that he spent 18 of every 24 hours aboard ship 
below deck where a fine dust used to cover things much of the 
time.  

Evidence of record reveals that the veteran worked as a 
boilermaker for approximately 40 years after discharge.  He 
has testified that he was exposed to asbestos while working 
as a boilermaker, but testified at a February 1997 hearing 
before the RO that he was in a supervisory position which 
limited his exposure.  On his May 1984 application for Social 
Security Administration (SSA) benefits the veteran indicated 
that he worked as a craftsman until 1976, a supervisor from 
1976 to 1982, and a craftsman again from 1982 until 1984, 
when he became disabled.  In additional statements of record 
the veteran notes that he was laid off in 1982 and had to do 
whatever work he could find until he became totally disabled.  
He described his duties as welding and working with pneumatic 
tools until he became a supervisor.  In the SSA records and 
in other statements and testimony of record, the veteran 
acknowledges post-service exposure, but asserts that his 
initial exposure occurred in service and that once exposed, 
the fibers do not leave but stay in the lungs.  Assuming the 
veteran's statements to be credible, as required for well-
groundedness purposes, and sufficient to provide competent 
evidence of in-service exposure, this would only fulfill one 
of the three prongs of the well-grounded claim test.  Nolen 
v. West, No. 96-1756 (U.S. Vet. App. Apr. 28, 1999).  The 
veteran has still not presented competent medical evidence of 
a nexus relating any current disability to his recognized 28 
day exposure in service.  Id.  

The medical evidence shows that the veteran has a current 
diagnosis of asbestosis, as confirmed in an August 1994 VA 
compensation examination report, thus satisfying the 
requirement of a current medical diagnosis.  However, the 
examiner, although diagnosing asbestosis, did not indicate 
the basis for his exposure to asbestos.  Further review of 
the record shows that there is no medical evidence relating 
the veteran's asbestosis to his 28 days of active service.  
Private medical records from Drs. Inman and Zoret reveal that 
the veteran was first shown to have pleural calcifications in 
his lung base in August 1980, subsequent regular x-ray 
reports confirmed these findings, but the records do not 
indicate the source of his asbestos exposure other than a 
notation that he worked as a boilermaker for 40 years with no 
other work.  In March 1995 the veteran was seen be Dr. H. 
Levy regarding his lung condition.  In a questionnaire 
submitted at this time, the veteran identified one and a half 
years of severe dust exposure while in the maritime service, 
and 40 years as a boilermaker with dust and fume exposure 
ranging from mild to severe.  Dr. Levy diagnosed early 
parenchymal process, and submitted a June 1995 statement 
saying, "[the veteran] has requested a letter from me 
stating that he was exposed to asbestos in the past and that 
once asbestos exposure takes place the asbestos particles are 
not removed from the lung and this represents a permanent 
condition."  Dr. Levy makes no specific indication of the 
source of the veteran's asbestos exposure.  In January 1997 
Dr. Inman submitted a statement averring that his records 
were transferred to Dr. Zoret in March 1990.  His only 
recollection about the veteran's medical treatment were 
complaints about his back and legs and suspected asbestosis 
in the 1980's.  

Records submitted in connection with the veteran's claim for 
SSA disability benefits show that he was treated at Glynn 
Brunswick Memorial Hospital on several occasions, mostly for 
genito-urinary problems with occasional chest x-rays 
indicating pleural plaques but with no discussion of the 
source of these findings.  In a June 1984 evaluation, a Dr. 
Proctor noted that the veteran reported that he was exposed 
to asbestos from his work as a boilermaker for approximately 
40 years.  There is no mention of his alleged in-service 
exposure.  Dr. Proctor diagnosed doubtful asbestosis or 
significant lung disease, noting that the veteran may have 
some early asbestosis.  No specific discussion of a source 
for exposure was made.  None of the other medical records 
submitted specifically address the veteran's lung condition 
or any possible source for his asbestos exposure.  

This evidence does not present competent medical evidence of 
a nexus between his current disability of asbestosis and his 
alleged 28 days of service exposure.  "At best, the 
physicians' statements of record provide a nexus only between 
the veteran's asbestosis and his [post-service] employment . 
. ."  Nolen v. West, No. 96-1756 (U.S. Vet. App. Apr. 28, 
1999).  To the extent the veteran is attempting to establish 
the missing medical nexus through his own statements and 
testimony, he is not competent to do so.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Consequently, based on the absence of a medical nexus between 
the veteran's alleged exposure to asbestos in service and his 
current diagnosis of asbestosis, the Board finds that his 
claim of entitlement to service connection for asbestosis is 
denied as not well-grounded.

2.  Entitlement to service connection for DDD with DJD of L5-
S1 and spondylosis.

The veteran contends that he injured his back while on active 
service when he fell approximately 12 feet off a boom onto 
the deck of the SINNET, the ship he was working on at the 
time of the accident.  As noted above, the only recognized 
service that the veteran has is 28 days from July 17, 1945, 
to August 15, 1945.  None of the veteran's statements 
regarding his injury indicate whether it occurred prior to 
August 15, 1945, thus, even presuming his statements to be 
credible, they do not establish that his injury occurred 
during his recognized period of active service.  However, 
even assuming, without deciding, that such is the case, his 
claim is not well-grounded, because he has failed to provide 
medical evidence of a nexus between his current DDD with DJD 
of L5-S1 and spondylosis and his asserted in-service injury.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1998), aff'd. 78 F.3d 
604 (Fed. Cir. 1996) (Table).  

In the present case, as noted above, there are no service 
medical records available despite the RO's attempts to obtain 
any available records.  Available records merely establish 
that the veteran was aboard the SINNET as an "OS" for the 
applicable period from July 17, 1945, to August 15, 1945.  

Post-service medical records note the first medical treatment 
for the veteran's back to be in July 1956, in the treatment 
records of Drs. Inman and Zoret.  These records cover the 
period from 1956 to 1986, and reveal sporadic treatment for 
low back complaints, with no discussion of etiology of these 
problems.  In his January 1997 letter referenced above, Dr. 
Inman states that the veteran was treated for "complaints 
referable to his back and legs" in the 1980's.  No mention 
is made of etiology.  

In his June 1984 examination report, Dr. Proctor, notes that 
the veteran reported that his job involved a lot of climbing, 
lifting and welding steel.  The veteran also reported low 
back pain for about 20 years primarily when he bends over or 
picks something up.  The only accident or injury he noted was 
when a piece of steel knocked his legs out from under him and 
cut the tendons in his heel to some extent, with no current 
residuals.  No other accident or injury was noted.  Dr. 
Proctor diagnosed chronic low back pain by history.  

In October 1984 Dr. Cooper, a chiropractor, submitted a 
statement asserting that he had seen the veteran for 20 years 
for neck and back injuries, "not due to an accident, strain 
or obvious injury but because of an unstable condition of the 
muscles and ligaments of his back and neck."  He goes on to 
state that, "[t]he above condition was in my opinion caused 
by very hard work in all types of unfavorable weather."  In 
the medical history of an August 1980 discharge summary the 
examiner notes that the veteran has had severe low back pain 
and stiffness with no history of injury.  None of the records 
submitted with the veteran's SSA application note his 
subsequently identified injury aboard the SINNET.

In an August 1994 VA compensation examination, the veteran 
reported that he slipped and fell while on a ship.  After 
examination, the examiner diagnosed him with DDD with DJD of 
L5-S1 and spondylosis, without reference to causation.  This 
was the first time the veteran mentioned suffering an injury 
while in the merchant marines.  He testified in January 1997 
and again in December 1998 that he injured his back when he 
fell off a boom while aboard the SINNET.

None of the other medical records submitted specifically 
address the veteran's low back disorder or any possible cause 
for this disorder.  After reviewing the medical evidence of 
record, the Board concludes that this evidence does not 
present competent medical evidence of a nexus between his 
current low back disability, DDD with DJD of L5-S1 and 
spondylosis, and his alleged 28 days of service aboard the 
SINNET, even assuming an injury occurred during this 
timeframe.  At best, the physicians' statements of record 
provide a nexus only between the veteran's post-service 
employment and his low back disorder, as noted by Dr. 
Cooper's October 1984 statement.   

To the extent the veteran is attempting to establish the 
missing medical nexus through his own statements and 
testimony, he is not competent to do so.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

Consequently, based on the absence of a medical nexus between 
the veteran's period of active service and his current low 
back disability, the Board finds that his claim of 
entitlement to service connection for DDD with DJD of L5-S1 
and spondylosis is denied as not well-grounded.


ORDER

Entitlement to service connection for asbestosis and DDD with 
DJD of L5-S1 and spondylosis is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

